Case 8:20-cv-00702-JVS-ADS Document 28-11 Filed 07/13/20 Page 1 of 29 Page ID
                                   #:567




                      EXHIBIT 10
                                                  Case 4:13-cv-05933-CW
                                          Case 8:20-cv-00702-JVS-ADS     Document
                                                                      Document    58 Filed
                                                                               28-11 Filed 07/13/20
                                                                                           04/17/14 Page
                                                                                                    Page 21 of
                                                                                                            of 29
                                                                                                               28 Page ID
                                                                              #:568



                                            1                     IN THE UNITED STATES DISTRICT COURT

                                            2                   FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                            3

                                            4   GOOGLE INC.,                                       No. C 13-5933 CW
                                            5             Plaintiff,                               ORDER DENYING
                                                                                                   MOTION TO DISMISS
                                            6       v.                                             OR, IN THE
                                                                                                   ALTERNATIVE, TO
                                            7   ROCKSTAR CONSORTIUM U.S. LP,                       TRANSFER
                                                MOBILESTAR TECHNOLOGIES, LLC,
                                            8                                                      (Docket No. 20)
                                                          Defendants.
                                            9
                                                ________________________________/
                                           10
For the Northern District of California




                                           11
                                                    Google Inc. filed this declaratory judgment action for non-
    United States District Court




                                           12
                                                infringement of seven patents owned by Defendants Rockstar
                                           13
                                                Consortium U.S. LP (Rockstar) and MobileStar Technologies, LLC
                                           14
                                                (MobileStar).    Defendants now move to dismiss or, in the
                                           15
                                                alternative, to transfer the action to the Eastern District of
                                           16
                                                Texas, where the action could be consolidated with several other
                                           17
                                                actions filed by Defendants against Google’s customers.            Google
                                           18
                                                opposes the motion or, in the alternative, requests jurisdictional
                                           19
                                                discovery.     The Court held oral argument on March 13, 2014.         After
                                           20
                                                considering the papers and the arguments of counsel, the Court
                                           21
                                                DENIES the motion to dismiss or transfer.
                                           22
                                                                                BACKGROUND
                                           23
                                                    Google is a corporation located in Mountain View, California.
                                           24
                                                Docket No. 1 ¶ 2.    Google produces the Android mobile platform, an
                                           25
                                                open-source operating system that is used by many original
                                           26
                                                equipment manufacturers around the world.         Id. at ¶¶ 1-2.
                                           27

                                           28
                                                                           EXHIBIT 10
                                                                            Page 45
                                                  Case 4:13-cv-05933-CW
                                          Case 8:20-cv-00702-JVS-ADS     Document
                                                                      Document    58 Filed
                                                                               28-11 Filed 07/13/20
                                                                                           04/17/14 Page
                                                                                                    Page 32 of
                                                                                                            of 29
                                                                                                               28 Page ID
                                                                              #:569



                                            1          Nortel Networks was a prominent Canadian telecommunications

                                            2   provider headquartered in Ottawa, Canada.         See Madigan Decl., Exs.

                                            3   1-2.   Nortel had offices throughout the United States, including

                                            4   one in Santa Clara, California.       See id., Ex. 2.     On January 14,

                                            5   2009, Nortel filed for bankruptcy.       Id., Exs. 3-4.     The bankruptcy

                                            6   court ordered an auction of Nortel’s patent licensing operations,

                                            7   including a portfolio of over 6,000 patents “spanning wireless,

                                            8   wireless 4G, data networking, optical, voice, internet, service

                                            9   provider, semiconductors” and many other aspects of

                                           10   telecommunications and Internet search.        Id., Exs. 4-6.     Around

                                                the same time, five of the world’s largest technology companies --
For the Northern District of California




                                           11
    United States District Court




                                           12   Apple, Microsoft, Research in Motion, Sony, and Ericsson --

                                           13   jointly created and funded an entity called “Rockstar Bidco LP,” a

                                           14   Delaware limited liability partnership.        See id., Exs. 7-8.       Apple

                                           15   contributed approximately $2.6 million to Rockstar Bidco.            Id.,

                                           16   Ex. 9 at 34.    Both Google and Rockstar Bidco bid on the Nortel

                                           17   patent licensing operation at the June 2011 auction, but Rockstar

                                           18   Bidco ultimately prevailed with a bid of $4.5 billion.           Id.,

                                           19   Ex. 7.
                                           20          Rockstar Bidco transferred around 2,000 patents to its

                                           21   owners, with at least 1,147 going to Apple.         Id., Exs. 7, 14.

                                           22   Rockstar Bidco then reorganized itself into Rockstar, a Delaware

                                           23   limited partnership which claims a principal place of business in

                                           24

                                           25

                                           26
                                           27

                                           28
                                                                           EXHIBIT 10
                                                                                    2
                                                                            Page 46
                                                  Case 4:13-cv-05933-CW
                                          Case 8:20-cv-00702-JVS-ADS     Document
                                                                      Document    58 Filed
                                                                               28-11 Filed 07/13/20
                                                                                           04/17/14 Page
                                                                                                    Page 43 of
                                                                                                            of 29
                                                                                                               28 Page ID
                                                                              #:570



                                            1   Plano, Texas.    Id., Exs. 7, 15.1     Led by former Nortel executive

                                            2   and current Rockstar CEO John Veschi, Nortel's patent portfolio

                                            3   and licensing team of about forty employees immediately moved to

                                            4   Rockstar.   Id., Exs. 10-12.     Rockstar’s CFO and CTO had also been

                                            5   executives at Nortel.     Id.   Veschi and the rest of his team remain

                                            6   in Nortel's old headquarters in Ottawa, Canada.          Id., Ex. 12.

                                            7   According to its own website, Rockstar produces no products, but

                                            8   operates a "patent licensing business that owns and manages a

                                            9   portfolio of more than 4,000 patents developed by" Nortel.            Id.,

                                           10   Ex. 13.

                                                    Rockstar has worked with Mark Wilson, an independent
For the Northern District of California




                                           11
    United States District Court




                                           12   contractor in California who provides Rockstar with “licensing

                                           13   consulting services.”     Dean Decl. ¶ 34.     In Rockstar organization

                                           14   charts appearing in a news article to which Rockstar contributed

                                           15   and which it featured on its own website, Wilson was named as a

                                           16   “licensing executive” in senior management.         Madigan Decl., Exs.

                                           17   12-13.    This suggestion of an employee relationship has now been

                                           18   deleted from the website and Wilson has removed “Rockstar

                                           19   Consortium” from his professional profile.         See id., Exs. 12-13,
                                           20

                                           21

                                           22       1  Although Defendants assert that they both have principal
                                                places of business in Texas, they have not named any executives or
                                           23   employees who reside or work there. Rockstar’s website and the
                                                declaration of Afzal Dean, Rockstar Vice President and President
                                           24
                                                of MobileStar, identifies officers and board members who represent
                                           25   both Defendants and who are almost all based in Canada, except one
                                                in Colorado. See, generally, Dean Decl; see also Madigan Decl.,
                                           26   Exs. 10, 19, 23. Rockstar’s “nerve center,” or the place where
                                                its “officers direct, control, and coordinate the corporation’s
                                           27   activities,” thus appears to be in Ottawa, Canada. Hertz Corp. v.
                                                Friend, 559 U.S. 77, 92-93 (2010).
                                           28
                                                                           EXHIBIT 10
                                                                                    3
                                                                            Page 47
                                                  Case 4:13-cv-05933-CW
                                          Case 8:20-cv-00702-JVS-ADS     Document
                                                                      Document    58 Filed
                                                                               28-11 Filed 07/13/20
                                                                                           04/17/14 Page
                                                                                                    Page 54 of
                                                                                                            of 29
                                                                                                               28 Page ID
                                                                              #:571



                                            1   37.   Defendants assert that Wilson’s patent licensing duties do

                                            2   not encompass enforcement of the patents-in-suit.

                                            3         On October 30, 2013, Rockstar created MobileStar, a wholly-

                                            4   owned subsidiary and Delaware limited liability corporation

                                            5   claiming a principal place of business in Plano, Texas.           Dean

                                            6   Decl. ¶ 5.   A day later, on October 31, 2013, Defendants filed

                                            7   suit in the Eastern District of Texas against ASUS, HTC, Huawei,

                                            8   LG, Pantech, Samsung, and ZTE, alleging each company infringes

                                            9   seven patents: U.S. Patent Nos. 6,037,937 (the ‘937 patent),

                                           10   6,463,131 (the ‘131 patent), 6,765,591 (the ‘591 patent),

                                                5,838,551 (the ‘551 patent), 6,128,298 (the ‘298 patent),
For the Northern District of California




                                           11
    United States District Court




                                           12   6,333,973 (the ‘973 patent), and 6,937,572 (the ‘572 patent). (the

                                           13   Halloween actions).    In each of the Halloween actions, Rockstar

                                           14   and MobileStar alleged infringement by “certain mobile

                                           15   communication devices having a version (or adaptation thereof) of

                                           16   Android operating system,” which is developed by Google.           See Dean

                                           17   Decl., Exs. A-H.    Rockstar owns two of the seven patents-in-suit

                                           18   and transferred the remaining five patents to MobileStar shortly

                                           19   before filing litigation, but retained an exclusive license to
                                           20   those patents.    See Dean Decl. ¶¶ 5, 15, 24.

                                           21         On December 23, 2013, Google filed the present action in the

                                           22   Northern District of California.       In this action, Google seeks a

                                           23   declaration that its Android platform and products (the Nexus 5,

                                           24   Nexus 7, and Nexus 10) do not infringe the seven patents held by

                                           25   Defendants that were asserted in the Halloween actions.           See

                                           26   Docket No. 1.
                                           27         On December 31, 2013, Defendants responded with a New Year’s

                                           28   Eve amendment to one of the Halloween actions to include
                                                                           EXHIBIT 10
                                                                                    4
                                                                            Page 48
                                                  Case 4:13-cv-05933-CW
                                          Case 8:20-cv-00702-JVS-ADS     Document
                                                                      Document    58 Filed
                                                                               28-11 Filed 07/13/20
                                                                                           04/17/14 Page
                                                                                                    Page 65 of
                                                                                                            of 29
                                                                                                               28 Page ID
                                                                              #:572



                                            1   allegations that Google infringes three of the asserted patents at

                                            2   issue in this case: the ‘937, ‘131, and ‘591 patents.           Rockstar v.

                                            3   Samsung, Case No. 13-0900 (E.D. Tex.), Docket No. 19.           Defendants

                                            4   did not, however, assert that Google infringed the four additional

                                            5   patents at issue in the Halloween actions and in this case: the

                                            6   ‘551, ‘298, ‘973, and ‘572 patents.          See id.   On March 10, 2014,

                                            7   Defendants moved to amend their complaint in the Texas case to

                                            8   allege that Google infringed these four additional patents.             Case

                                            9   No. 13-0900, Docket Nos. 45-46.

                                           10                                LEGAL STANDARDS

                                                    Under Rule 12(b)(2) of the Federal Rules of Civil Procedure,
For the Northern District of California




                                           11
    United States District Court




                                           12   a defendant may move to dismiss for lack of personal jurisdiction.

                                           13       In a declaratory action for non-infringement, because the

                                           14   jurisdictional issue is intimately connected with substance of

                                           15   patent laws, Federal Circuit law applies.         Avocent Huntsville

                                           16   Corp. v. Aten Int’l Co., Ltd., 552 F.3d 1324, 1328 (Fed. Cir.

                                           17   2008).

                                           18       Where the court decides the personal jurisdiction question

                                           19   based on affidavits and other written materials, and without an
                                           20   evidentiary hearing, a plaintiff need only make a prima facie

                                           21   showing that a defendant is subject to personal jurisdiction.

                                           22   Nuance Commc'ns, Inc. v. Abbyy Software House, 626 F.3d 1222, 1231

                                           23   (Fed. Cir. 2010); Electronics For Imaging, Inc. v. Coyle, 340 F.3d

                                           24   1344, 1349 (Fed. Cir. 2003).      Uncontroverted allegations in the

                                           25   complaint must be taken as true.       Id.     If both the plaintiff and

                                           26   the defendant submit admissible evidence, conflicts in the
                                           27   evidence must be resolved in the plaintiff’s favor.           Trintec

                                           28
                                                                           EXHIBIT 10
                                                                                    5
                                                                            Page 49
                                                  Case 4:13-cv-05933-CW
                                          Case 8:20-cv-00702-JVS-ADS     Document
                                                                      Document    58 Filed
                                                                               28-11 Filed 07/13/20
                                                                                           04/17/14 Page
                                                                                                    Page 76 of
                                                                                                            of 29
                                                                                                               28 Page ID
                                                                              #:573



                                            1   Indus., Inc. v. Pedre Promotional Products, Inc., 395 F.3d 1275,

                                            2   1282 (Fed. Cir. 2005).

                                            3       There are two independent limitations on a court’s power to

                                            4   exercise personal jurisdiction over a non-resident defendant: the

                                            5   applicable state personal jurisdiction rule and constitutional

                                            6   principles of due process.      Electronics For Imaging, Inc., 340

                                            7   F.3d at 1349.   Because California’s jurisdictional statute is co-

                                            8   extensive with federal due process requirements, jurisdictional

                                            9   inquiries under state law and federal due process standards merge

                                           10   into one analysis.    Id.

                                                    The “constitutional touchstone” for the exercise of personal
For the Northern District of California




                                           11
    United States District Court




                                           12   jurisdiction “remains whether the defendant purposefully

                                           13   established minimum contacts” in the forum state such that

                                           14   “maintenance of the suit does not offend traditional notions of

                                           15   fair play and substantial justice.”        Burger King Corp. v.
                                           16   Rudzewicz, 471 U.S. 462, 474 (1985); Int’l Shoe Co. v. Washington,
                                           17   326 U.S. 310, 316 (1945).      Although the application of this

                                           18   doctrine has evolved to keep pace with the increasingly national

                                           19   and international nature of modern business affairs, the Supreme
                                           20   Court has repeatedly stressed that there must always be “some act

                                           21   by which the defendant purposefully avails itself of the privilege

                                           22   of conducting activities within the forum state, thus invoking the

                                           23   benefits and protections of its laws.”        Avocent Huntsville Corp.,
                                           24   552 F.3d at 1329 (quoting Hanson v. Denckla, 357 U.S. 235, 253
                                           25   (1958)).   “This purposeful availment requirement ensures that a

                                           26   defendant will not be haled into a jurisdiction solely as a result
                                           27   of random, fortuitous, or attenuated contacts, or of the

                                           28
                                                                            EXHIBIT 10
                                                                                     6
                                                                             Page 50
                                                  Case 4:13-cv-05933-CW
                                          Case 8:20-cv-00702-JVS-ADS     Document
                                                                      Document    58 Filed
                                                                               28-11 Filed 07/13/20
                                                                                           04/17/14 Page
                                                                                                    Page 87 of
                                                                                                            of 29
                                                                                                               28 Page ID
                                                                              #:574



                                            1   unilateral activity of another party or a third person.”           Id.

                                            2   (quoting Burger King Corp., 471 U.S. at 475).

                                            3        Personal jurisdiction may be either general or specific.

                                            4   General jurisdiction exists when the defendant maintains

                                            5   “continuous and systematic” contacts with the forum state, even if

                                            6   the cause of action is unrelated to those contacts.           Helicopteros

                                            7   Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 415-16 (1984).

                                            8   Specific jurisdiction is satisfied where the defendant has

                                            9   “purposefully directed his activities at residents of the forum,

                                           10   and the litigation results from alleged injuries that ‘arise out

                                                of or relate to’ those activities.”        Burger King Corp., 471 U.S.
For the Northern District of California




                                           11
    United States District Court




                                           12   at 472.

                                           13   I.   Personal Jurisdiction over Rockstar through MobileStar
                                           14        As a preliminary matter, Defendants argue that jurisdiction

                                           15   over Rockstar and MobileStar should be assessed independently

                                           16   because they are separate corporate entities.         Google disagrees,

                                           17   contending that Rockstar’s contacts should be imputed to

                                           18   MobileStar.

                                           19        The Court must begin from “the general rule that the
                                           20   corporate entity should be recognized and upheld, unless specific,

                                           21   unusual circumstances call for an exception.”         3D Sys., Inc. v.

                                           22   Aarotech Labs., Inc., 160 F.3d 1373, 1380 (Fed. Cir. 1998).            One

                                           23   exception is where the parent and subsidiary are not really

                                           24   separate entities and are alter egos of each other.           Doe v. Unocal

                                           25   Corp., 248 F.3d 915, 926 (9th Cir. 2001); see also Danjaq, S.A. v.

                                           26   Pathe Commc'ns Corp., 979 F.2d 772, 775 (9th Cir. 1992) (finding
                                           27   that many courts have discussed whether a parent's citizenship can

                                           28   be imputed to the subsidiary and recognized that it can where the
                                                                           EXHIBIT 10
                                                                                    7
                                                                            Page 51
                                                  Case 4:13-cv-05933-CW
                                          Case 8:20-cv-00702-JVS-ADS     Document
                                                                      Document    58 Filed
                                                                               28-11 Filed 07/13/20
                                                                                           04/17/14 Page
                                                                                                    Page 98 of
                                                                                                            of 29
                                                                                                               28 Page ID
                                                                              #:575



                                            1   subsidiary is the alter ego of the parent).         Courts have invoked

                                            2   this exception where the plaintiff makes a prima facie case that

                                            3   (1) there is a unity of interest and ownership such that the

                                            4   separate personalities of the two entities no longer exist and

                                            5   (2) failure to disregard the separate identities “would result in

                                            6   fraud or injustice.”     Doe, 248 F.3d at 926.

                                            7        In a similar situation, the Federal Circuit found that the

                                            8   parent-subsidiary relationship between a parent company and its

                                            9   wholly-owned subsidiary holding company justified imputing the

                                           10   parent company’s California contacts to the subsidiary.           Dainippon

                                                Screen Mfg. Co., Ltd. v. CFMT, Inc., 142 F.3d 1266, 1271 (Fed.
For the Northern District of California




                                           11
    United States District Court




                                           12   Cir. 1998).   The court observed:

                                           13
                                                     Stripped to its essentials, CFM contends that a parent
                                           14        company can incorporate a holding company in another state,
                                                     transfer its patents to the holding company, arrange to have
                                           15        those patents licensed back to itself by virtue of its
                                                     complete control over the holding company, and threaten its
                                           16        competitors with infringement without fear of being a
                                                     declaratory judgment defendant, save perhaps in the state of
                                           17        incorporation of the holding company. This argument
                                           18        qualifies for one of our “chutzpah” awards. See Refac Int'l,
                                                     Ltd. v. Lotus Dev. Corp., 81 F.3d 1576, 1584, 38 USPQ2d 1665,
                                           19        1671 (Fed. Cir. 1996); Checkpoint Sys., Inc. v. United States
                                                     Int'l Trade Comm'n, 54 F.3d 756, 763 n. 7, 35 USPQ2d 1042,
                                           20        1048 n.7 (Fed. Cir. 1995) (noting that “chutzpah” describes
                                                     “the behavior of a person who kills his parents and pleads
                                           21        for the court's mercy on the ground of being an orphan”).
                                           22
                                                Id. (reversing district court’s finding that it lacked personal
                                           23
                                                jurisdiction because of CFMT, the newly-formed subsidiary).            With
                                           24
                                                these observations in mind, the Federal Circuit determined that it
                                           25
                                                would be “reasonable and fair” to find jurisdiction over both CFM
                                           26
                                           27   and CFMT because of their parent-subsidiary relationship.            Id.

                                           28   The court reasoned that, while a “patent holding subsidiary is a
                                                                           EXHIBIT 10
                                                                                    8
                                                                            Page 52
                                                   Case 4:13-cv-05933-CW
                                          Case 8:20-cv-00702-JVS-ADS      Document
                                                                       Document     58 Filed
                                                                                28-11   Filed07/13/20
                                                                                              04/17/14 Page
                                                                                                        Page10
                                                                                                             9 of
                                                                                                               of 28
                                                                                                                  29 Page ID
                                                                                #:576


                                                legitimate creature . . . , it cannot fairly be used to insulate
                                            1

                                            2   patent owners from defending declaratory judgment actions in those

                                            3   fora where its parent company operates under the patent and

                                            4   engages in activities sufficient to create personal jurisdiction
                                            5   and declaratory judgment jurisdiction.”          Id.2
                                            6
                                                     The facts in this case are at least as strong as those in
                                            7
                                                Dainippon.    As in Dainippon, MobileStar here had some contact with
                                            8
                                                the forum state: it met with Google in California to attempt to
                                            9

                                           10   negotiate a license.      See id. (“Moreover, CFMT’s attempts to

                                                negotiation a sublicense with Dainippon in California further
For the Northern District of California




                                           11
    United States District Court




                                           12   strengthen CFMT’s contacts with that state.”).            More
                                           13
                                                fundamentally, as in Dainippon, the circumstances here strongly
                                           14
                                                suggest that Rockstar formed MobileStar as a sham entity for the
                                           15
                                                sole purpose of avoiding jurisdiction in all other fora except
                                           16
                                                MobileStar’s state of incorporation (Delaware) and claimed
                                           17

                                           18   principal place of business (Texas).         A mere day before it

                                           19   initiated litigation against Google’s customers, Rockstar freshly

                                           20   minted MobileStar, with no California contacts, and assigned the
                                           21        2 Defendants initially attempted to argue that Dainippon’s
                                           22   holding was based “first and foremost” on its determination “that
                                                the subsidiary itself had minimum contacts with the forum, and
                                           23   those contacts (not the parent’s contacts) justified the
                                                imposition of personal jurisdiction,” insinuating the rest was
                                           24
                                                dicta. Defendants’ Reply at 3 (internal quotation marks and
                                           25   italics omitted). However, Defendants later conceded that
                                                Dainippon stood for the proposition that one valid ground for
                                           26   setting aside corporate formalities for purposes of assessing the
                                                interests of fair play and substantial justice was if the
                                           27   defendants engaged in “a deliberate attempt to manipulate
                                                jurisdiction.” Id. at 4.
                                           28
                                                                            EXHIBIT 10
                                                                                     9
                                                                             Page 53
                                                  Case 4:13-cv-05933-CW
                                          Case 8:20-cv-00702-JVS-ADS     Document
                                                                      Document     58 Filed
                                                                               28-11  Filed 07/13/20
                                                                                            04/17/14 Page
                                                                                                     Page 11
                                                                                                          10 of
                                                                                                             of 29
                                                                                                                28 Page ID
                                                                               #:577


                                                asserted patents to that subsidiary.        Dean Decl. ¶ 15.      Other
                                            1

                                            2   evidence suggesting MobileStar maintains no independent identity

                                            3   is the fact that all MobileStar employees also work for Rockstar.

                                            4   MobileStar has three officers (President Afzal Dean, Vice
                                            5   President Chad Hilyard, and Corporate Secretary Mike Dunleavy) and
                                            6
                                                one board member (Director of the Board John Veschi); all serve on
                                            7
                                                Rockstar’s board as well.      Dean Decl. ¶ 10.      MobileStar
                                            8
                                                purportedly operates out of the same office suite listed for
                                            9

                                           10   Rockstar.   Dean Decl. ¶¶ 5, 15.      Although Rockstar asserts that

                                                “there is no hint whatsoever of any manipulation” and that
For the Northern District of California




                                           11
    United States District Court




                                           12   “MobileStar was created for legitimate reasons having nothing to
                                           13   do with personal jurisdiction,” Rockstar does not actually provide
                                           14
                                                any evidence supporting this point.        Defendants’ Reply at 4.
                                           15
                                                Because the evidence presented supports Google’s allegation that
                                           16
                                                Rockstar created MobileStar solely to dodge jurisdiction, the
                                           17
                                                traditional notions of fair play and justice would not be offended
                                           18

                                           19   if the Court considers the two entities jointly for purposes of

                                           20   jurisdiction and imputes Rockstar’s contacts to the forum state to

                                           21   MobileStar.3
                                           22

                                           23

                                           24
                                                     3 Cf. In re Microsoft, 630 F.3d 1361, 1364-65 (Fed. Cir.
                                           25
                                                2011) (for purposes of a motion to transfer, ignoring the impact
                                           26   of litigation-driven incorporation under the laws of Texas, which
                                                occurred sixteen days before filing suit); In re Zimmer Holdings,
                                           27   Inc., 609 F.3d at 1381 (rejecting connections to Texas as “recent,
                                                ephemeral, and an artifact of litigation”).
                                           28
                                                                           EXHIBIT 10
                                                                                    10
                                                                            Page 54
                                                  Case 4:13-cv-05933-CW
                                          Case 8:20-cv-00702-JVS-ADS     Document
                                                                      Document     58 Filed
                                                                               28-11  Filed 07/13/20
                                                                                            04/17/14 Page
                                                                                                     Page 12
                                                                                                          11 of
                                                                                                             of 29
                                                                                                                28 Page ID
                                                                               #:578


                                                II.   General Jurisdiction
                                            1

                                            2         General, or “all-purpose” personal jurisdiction, subjects a

                                            3   defendant to suit in a forum only where a defendant’s contacts

                                            4   with that forum “are so continuous and systematic as to render
                                            5   them essentially at home in the forum State.”          Daimler AG v.
                                            6
                                                Bauman, 134 S. Ct. 746, 754 (2014) (quoting Goodyear Dunlop Tires
                                            7
                                                Operations, S.A. v. Brown, 131 S. Ct. 2846, 2851 (2011)).            The
                                            8
                                                “paradigm bases for general jurisdiction” for a corporation are
                                            9
                                                its place of incorporation and principal place of business.              Id.
                                           10
                                                at 760.
For the Northern District of California




                                           11
    United States District Court




                                           12         Both Rockstar and MobileStar are incorporated in Delaware and

                                           13   claim to have principal places of business in Plano, Texas.              Dean
                                           14   Decl. ¶ 5, 15.    Neither Defendant is licensed to do business in
                                           15
                                                California, nor do they own real or personal property, pay taxes,
                                           16
                                                maintain offices, or file lawsuits in California.           Dean Decl.
                                           17
                                                ¶¶ 6-9, 16, 22-24, 29-33.
                                           18
                                                      Google nevertheless contends that Rockstar has stepped in the
                                           19
                                           20   shoes of its predecessor, Nortel, and assumed its jurisdictional

                                           21   position.4   Although Nortel was a Canadian company, it maintained
                                           22

                                           23         4See Doe, 248 F.3d at 926 (explaining requirements for alter
                                                ego theory and agency theory for imputing contacts of one
                                           24
                                                corporation to another). See also Katzir's Floor & Home Design,
                                           25   Inc. v. M-MLS.com, 394 F.3d 1143, 1150 (9th Cir. 2004) (“The
                                                general rule of successor liability is that a corporation that
                                           26   purchases all of the assets of another corporation is not liable
                                                for the former corporation's liabilities unless, among other
                                           27   theories, the purchasing corporation is a mere continuation of the
                                                selling corporation.”).
                                           28
                                                                             EXHIBIT 10
                                                                                      11
                                                                              Page 55
                                                  Case 4:13-cv-05933-CW
                                          Case 8:20-cv-00702-JVS-ADS     Document
                                                                      Document     58 Filed
                                                                               28-11  Filed 07/13/20
                                                                                            04/17/14 Page
                                                                                                     Page 13
                                                                                                          12 of
                                                                                                             of 29
                                                                                                                28 Page ID
                                                                               #:579


                                                its primary United States campus in Santa Clara and designated a
                                            1

                                            2   registered agent for service of process in California.            See

                                            3   Madigan Decl., Exs. 3, 27.      Nortel routinely brought suits and

                                            4   defended them in California.       See, e.g., Times Networks, Inc. v.
                                            5   Nortel Networks Corp., Case No. 06-00532 (N.D. Cal.) and Nortel
                                            6
                                                Networks Inc. v. State Bd. of Equalization, 191 Cal. App. 4th 1259
                                            7
                                                (2011).
                                            8
                                                     Google does not allege that Rockstar maintained Nortel’s
                                            9

                                           10   Santa Clara presence in California.        Google contends instead that,

                                                although the bulk of Rockstar’s employees operate out of Canada,
For the Northern District of California




                                           11
    United States District Court




                                           12   Rockstar nevertheless pursues a significant patent licensing
                                           13   business aimed at the technology industry in the Silicon Valley,
                                           14
                                                in California.    As Rockstar has stated on many occasions to the
                                           15
                                                press and others, Rockstar is exclusively “a patent licensing
                                           16
                                                business” and operates by reverse-engineering products on the
                                           17
                                                market and proposing that the companies which offer those products
                                           18

                                           19   purchase licenses.     Madigan Decl., Ex. 7, 13; Dean Decl. ¶¶ 18-21.

                                           20   Rockstar does not currently sell any products; commercialization

                                           21   of its significant patent portfolio is its only business.            Because
                                           22   the Silicon Valley technology industry is Rockstar’s main target,
                                           23
                                                as acknowledged by Rockstar’s CEO, Rockstar naturally would have
                                           24
                                                to come into constant contact with the forum state.           Madigan
                                           25
                                                Decl., Exs. 16, 35.     Rockstar confirmed that, as of May 2012, it
                                           26
                                           27   had “started negotiations with as many as 100 potential licensees”

                                           28   and has since approached many more.        Id., Exs. 7, 17.     At least a
                                                                           EXHIBIT 10
                                                                                    12
                                                                            Page 56
                                                  Case 4:13-cv-05933-CW
                                          Case 8:20-cv-00702-JVS-ADS     Document
                                                                      Document     58 Filed
                                                                               28-11  Filed 07/13/20
                                                                                            04/17/14 Page
                                                                                                     Page 14
                                                                                                          13 of
                                                                                                             of 29
                                                                                                                28 Page ID
                                                                               #:580


                                                couple of these meetings were in California.          See Dean Decl. ¶ 18.
                                            1

                                            2   Rockstar has one employee or independent contractor in California,

                                            3   Wilson, who contacts potential licensees in California.            See

                                            4   Madigan Decl. Ex. 17.
                                            5         Google’s showing is insufficient to render Defendants
                                            6
                                                “essentially at home” in California.        Even if it is true that
                                            7
                                                Defendants engage in “continuous and systematic” business in the
                                            8
                                                forum state, that does not mean that Defendants’ presence in the
                                            9

                                           10   forum state is so substantial that it should fairly be subject to

                                                suit “on causes of action arising from dealings entirely distinct
For the Northern District of California




                                           11
    United States District Court




                                           12   from those activities.”       Daimler AG, 134 S. Ct. at 761.
                                           13   II.   Specific Jurisdiction
                                           14         Specific jurisdiction exists where the cause of action arises
                                           15
                                                out of the defendant’s contacts with the forum state, even if
                                           16
                                                those contacts are isolated and sporadic.         Red Wing Shoe Co., Inc.
                                           17
                                                v. Hockerson-Halberstadt, Inc., 148 F.3d 1355, 1359 (Fed. Cir.
                                           18
                                                1998) (citing Burger King Corp., 471 U.S. at 471-77).           Even a
                                           19
                                           20   single act may support a finding of personal jurisdiction so long

                                           21   as it creates a “substantial connection with the forum, as opposed
                                           22   to an attenuated affiliation.”       Id.   The Federal Circuit has
                                           23
                                                developed a three-factor test to determine whether specific
                                           24
                                                jurisdiction exists: “whether (1) the defendant purposefully
                                           25
                                                directed its activities at residents of the forum state, (2) the
                                           26
                                                claim arises out of or relates to the defendant's activities with
                                           27

                                           28   the forum state, and (3) assertion of personal jurisdiction is
                                                                           EXHIBIT 10
                                                                                    13
                                                                            Page 57
                                                  Case 4:13-cv-05933-CW
                                          Case 8:20-cv-00702-JVS-ADS     Document
                                                                      Document     58 Filed
                                                                               28-11  Filed 07/13/20
                                                                                            04/17/14 Page
                                                                                                     Page 15
                                                                                                          14 of
                                                                                                             of 29
                                                                                                                28 Page ID
                                                                               #:581


                                                reasonable and fair.”     Electronics For Imaging, Inc., 340 F.3d at
                                            1

                                            2   1350.

                                            3        Here, Defendants sued seven Google customers, alleging that

                                            4   they infringed by making and selling “certain mobile communication
                                            5   devices having a version (or adaptation thereof) of Android
                                            6
                                                operating system” which is developed by Google.          See Dean Decl.,
                                            7
                                                Exs. A-H.   Both Defendants met with Google in California to
                                            8
                                                discuss licensing of the patents-in-suit.          Rockstar also met in
                                            9

                                           10   California with a few of the Google customers sued in the

                                                Halloween actions to discuss licensing of the patents-in-suit.
For the Northern District of California




                                           11
    United States District Court




                                           12   These contacts with Google and its customers in California created
                                           13   a cloud of patent infringement charges over Google’s Android
                                           14
                                                platform.   Google’s causes of action for declaratory judgment of
                                           15
                                                non-infringement, which are intended to “clear the air of
                                           16
                                                infringement charges” targeting Google’s Android platform, “arise
                                           17
                                                out of or relate to” Defendants’ contacts with the forum.            See Red
                                           18

                                           19   Wing Shoe Co., Inc., 148 F.3d at 1360 (holding that “cease-and-

                                           20   desist letters are the cause of the entanglement and at least

                                           21   partially give rise to the plaintiff’s action”).
                                           22        Defendants argue that imposing jurisdiction based on the act
                                           23
                                                of sending cease-and-desist letters alone violates the principles
                                           24
                                                of fair play and substantial justice.        Id.   The Federal Circuit
                                           25
                                                has explained that exercising personal jurisdiction over a
                                           26
                                           27   patentee based solely on the sending of cease-and-desist letters

                                           28   would be unfair under the second prong of the traditional due
                                                                           EXHIBIT 10
                                                                                    14
                                                                            Page 58
                                                  Case 4:13-cv-05933-CW
                                          Case 8:20-cv-00702-JVS-ADS     Document
                                                                      Document     58 Filed
                                                                               28-11  Filed 07/13/20
                                                                                            04/17/14 Page
                                                                                                     Page 16
                                                                                                          15 of
                                                                                                             of 29
                                                                                                                28 Page ID
                                                                               #:582


                                                process inquiry: “whether the maintenance of personal jurisdiction
                                            1

                                            2   would comport with fair play and substantial justice.”            Id. at

                                            3   1361 (quotation marks omitted).       This is because due process

                                            4   “afford[s] the patentee sufficient latitude to inform others of
                                            5   its patent rights without subjecting itself to jurisdiction in a
                                            6
                                                foreign forum.”    Id.   An offer to license may sometimes be “more
                                            7
                                                closely akin to an offer for settlement of a disputed claim rather
                                            8
                                                than an arms-length negotiation in anticipation of a long-term
                                            9

                                           10   continuing business relationship,” and, if so, by itself may be

                                                insufficient to justify exercising specific jurisdiction.            Id.
For the Northern District of California




                                           11
    United States District Court




                                           12   Accordingly, to find specific jurisdiction, the Federal Circuit
                                           13   has required that a showing that a defendant engaged in “other
                                           14
                                                activities” in the forum state related to the action at hand.
                                           15
                                                Id.; Avocent Huntsville Corp., 552 F.3d at 1334.          These activities
                                           16
                                                need not be limited to those directed at Google itself, but must
                                           17
                                                be related in some way to the patents-in-suit.          Avocent Huntsville
                                           18

                                           19   Corp, 552 F.3d at 1334.

                                           20        Courts have held that such “other activities” may include

                                           21   forming obligations with forum residents that relate to
                                           22   enforcement of the asserted patents.        Some examples of “other
                                           23
                                                activities” that courts have recognized include “initiating
                                           24
                                                judicial or extra-judicial patent enforcement within the forum, or
                                           25
                                                entering into an exclusive license agreement or other undertaking
                                           26
                                           27   which imposes enforcement obligations with a party residing or

                                           28
                                                                           EXHIBIT 10
                                                                                    15
                                                                            Page 59
                                                  Case 4:13-cv-05933-CW
                                          Case 8:20-cv-00702-JVS-ADS     Document
                                                                      Document     58 Filed
                                                                               28-11  Filed 07/13/20
                                                                                            04/17/14 Page
                                                                                                     Page 17
                                                                                                          16 of
                                                                                                             of 29
                                                                                                                28 Page ID
                                                                               #:583


                                                regularly doing business in the forum.”         Id.5   A review of Federal
                                            1

                                            2   Circuit case law reveals that the relationship must extend beyond

                                            3   the mere payment of royalties or cross-licensing payments, “such
                                            4   as granting both parties the right to litigate infringement cases
                                            5
                                                or granting the licensor the right to exercise control over the
                                            6
                                                licensee's sales or marketing activities.”         Breckenridge Pharm.,
                                            7
                                                Inc. v. Metabolite Labs., Inc., 444 F.3d 1356, 1366 (Fed. Cir.
                                            8
                                                2006).   The defendants must create “continuing obligations between
                                            9

                                           10   themselves and residents of the forum,” forming a “substantial

                                                connection” that proximately results from the defendants’ own
For the Northern District of California




                                           11
    United States District Court




                                           12   actions such that it would not be “unreasonable to require
                                           13
                                                defendants to submit to the burdens of litigation in that forum as
                                           14
                                                well.”   Electronics For Imaging, Inc., 340 F.3d at 1350.
                                           15

                                           16

                                           17
                                                     5 See Campbell Pet Co. v. Miale, 542 F.3d 879, 886 (Fed. Cir.
                                                2008) (finding jurisdiction over a patentee who conducted extra-
                                           18   judicial patent enforcement by enlisting a third party in the
                                                forum to remove defendant’s products from a trade show); Genetic
                                           19   Implant Sys., Inc. v. Core-Vent Corp., 123 F.3d 1455, 1458 (Fed.
                                                Cir. 1997) (holding that specific jurisdiction existed over
                                           20
                                                patentee because it had appointed an in-state distributor to sell
                                           21   a product covered by the asserted patent, which was a business
                                                relationship “analogous to a grant of a patent license” and
                                           22   created obligations to sue third-party infringers); Akro Corp. v.
                                                Luker, 45 F.3d 1541, 1548-49 (Fed. Cir. 1995) (because defendant
                                           23   had entered into an exclusive licensing agreement with one of the
                                                alleged infringer’s competitors, which meant that defendant had
                                           24
                                                “obligations . . . to defend and pursue any infringement” against
                                           25   the patent, specific jurisdiction was proper); SRAM Corp. v.
                                                Sunrace Roots Enter. Co., Ltd., 390 F. Supp. 2d 781, 787 (N.D.
                                           26   Ill. 2005) (specific jurisdiction was proper where defendant had
                                                “purposefully directed its activities” at residents of the forum
                                           27   by marketing a product that directly competed with the alleged
                                                infringer).
                                           28
                                                                           EXHIBIT 10
                                                                                    16
                                                                            Page 60
                                                  Case 4:13-cv-05933-CW
                                          Case 8:20-cv-00702-JVS-ADS     Document
                                                                      Document     58 Filed
                                                                               28-11  Filed 07/13/20
                                                                                            04/17/14 Page
                                                                                                     Page 18
                                                                                                          17 of
                                                                                                             of 29
                                                                                                                28 Page ID
                                                                               #:584


                                                     Google contends that Defendants have accepted substantial
                                            1

                                            2   obligations to Apple, a forum resident, which require Defendants

                                            3   “to defend and pursue any infringement against” their patents.

                                            4   Akro Corp., 45 F.3d at 1543.       Google alleges that Apple is a
                                            5   majority shareholder of Defendants and exerts substantial control
                                            6
                                                over them, and as a result Defendants are obliged to act on
                                            7
                                                Apple’s behalf in a campaign to attack Google’s Android platform.6
                                            8
                                                     In support of this allegation, Google submits strong evidence
                                            9

                                           10   that Apple is indeed the majority shareholder of Defendants based

                                                on Apple’s majority investment in Rockstar’s predecessor entity,
For the Northern District of California




                                           11
    United States District Court




                                           12   Rockstar Bidco.7    Currently, Rockstar is a Delaware limited
                                           13
                                                partnership which lists “Rockstar Consortium LLC” located in New
                                           14
                                                York as general partner.      Id., Exs. 32-33; Dean Decl. ¶ 15.         But
                                           15
                                                Apple contributed $2.6 billion, or fifty-eight percent of the $4.5
                                           16
                                                billion total investment in Rockstar Bidco.         Madigan Decl., Ex. 9
                                           17

                                           18   at 34.   Although Rockstar Bidco reorganized itself to become

                                           19
                                           20

                                           21
                                                     6 Defendants contend that Google has not proven that alter
                                                ego or agency theories apply, and thus Apple’s contacts with the
                                           22   forum cannot be imputed to Defendants. See Defendants’ Reply
                                                at 11. Defendants misunderstand Google’s argument. Google does
                                           23   not seek to impute to Defendants Apple’s contacts with the forum
                                                state, but instead argues that Defendants have undertaken a
                                           24
                                                substantial obligation to Apple related to the asserted patents
                                           25   that makes it reasonable to impose specific jurisdiction.

                                           26        7 As previously noted, Rockstar wholly owns MobileStar and
                                                the Court considers the two entities jointly for purposes of
                                           27   jurisdiction because it is likely that MobileStar was created
                                                solely for litigation purposes.
                                           28
                                                                           EXHIBIT 10
                                                                                    17
                                                                            Page 61
                                                  Case 4:13-cv-05933-CW
                                          Case 8:20-cv-00702-JVS-ADS     Document
                                                                      Document     58 Filed
                                                                               28-11  Filed 07/13/20
                                                                                            04/17/14 Page
                                                                                                     Page 19
                                                                                                          18 of
                                                                                                             of 29
                                                                                                                28 Page ID
                                                                               #:585


                                                Rockstar, it does not appear that any ownership interests changed,
                                            1

                                            2   nor do Defendants assert otherwise.

                                            3        Even if Apple is a majority shareholder of Rockstar, if

                                            4   Defendants were able to demonstrate that Apple is a mere passive
                                            5   shareholder and takes no part in patent assertion strategy, then
                                            6
                                                the relationship between Apple and Defendants might not be
                                            7
                                                sufficient to uphold specific jurisdiction.          Cf. Breckenridge
                                            8
                                                Pharm., Inc., 444 F.3d at 1366.       Google alleges that Apple’s role
                                            9

                                           10   extends beyond the mere receipt of profits.          Rockstar’s CEO Veschi

                                                stated that he does not talk to its shareholders about potential
For the Northern District of California




                                           11
    United States District Court




                                           12   licensing partners or infringement suits, but admitted that he has
                                           13   to show them “progress and that real work is being done.”            Madigan
                                           14
                                                Decl., Ex. 12 at 4-5.     Veschi holds periodic calls and meetings
                                           15
                                                with the owners, primarily with their intellectual property
                                           16
                                                departments, and Veschi acknowledges that they “work well
                                           17
                                                together.”   Id. at 5.    Although Veschi states they avoid talking
                                           18

                                           19   about details, it does appear at least telling that Veschi speaks

                                           20   directly and periodically with the owners’ intellectual property

                                           21   departments to demonstrate that “work is being done.”           Id. at 4-5.
                                           22        Google demonstrates a direct link between Apple’s unique
                                           23
                                                business interests, separate and apart from mere profitmaking, and
                                           24
                                                Defendants’ actions against Google and its customers.           Google and
                                           25

                                           26
                                           27

                                           28
                                                                           EXHIBIT 10
                                                                                    18
                                                                            Page 62
                                                  Case 4:13-cv-05933-CW
                                          Case 8:20-cv-00702-JVS-ADS     Document
                                                                      Document     58 Filed
                                                                               28-11  Filed 07/13/20
                                                                                            04/17/14 Page
                                                                                                     Page 20
                                                                                                          19 of
                                                                                                             of 29
                                                                                                                28 Page ID
                                                                               #:586


                                                Apple’s rivalry in the smartphone industry is well-documented.8
                                            1

                                            2   Apple’s founder stated that he viewed Android as a “rip off” of

                                            3   iPhone features and intended to “destroy” Android by launching a
                                            4   “thermonuclear war.”     Id., Ex. 31.     Defendants’ litigation
                                            5
                                                strategy of suing Google’s customers in the Halloween actions is
                                            6
                                                consistent with Apple’s particular business interests.            In suing
                                            7
                                                the Halloween action defendants, Defendants here limited their
                                            8
                                                infringement claims to Android-operating devices only, even where
                                            9

                                           10   they asserted a hardware-based patent.         See, e.g., Dean Decl.,

                                                Ex. A and the ‘551 patent.      This “scare the customer and run”
For the Northern District of California




                                           11
    United States District Court




                                           12   tactic advances Apple’s interest in interfering with Google’s
                                           13
                                                Android business.     See Campbell, 542 F.3d at 887 (finding
                                           14
                                                jurisdiction where the patentee “took steps to interfere with the
                                           15
                                                plaintiff’s business”).
                                           16
                                                     In sum, with conflicts in the allegations and evidence
                                           17

                                           18   resolved in its favor, Google has shown that it is likely that

                                           19   Defendants have created continuing obligations with a forum

                                           20   resident to marshal the asserted patents such that it would not be
                                           21   unreasonable to require Defendants to submit to the burdens of
                                           22
                                                     8 See, e.g., Madigan Decl., Ex. 24 (Rockstar’s “stockpile was
                                           23   finally used for what pretty much everyone suspected it would be
                                                used for -- launching an all-out patent attack on Google and
                                           24
                                                Android”); Ex. 25 (“This is an all out assault on Google and the
                                           25   Android smartphone ecosystem and it would be fair to say that most
                                                experts expected those patents would rear their ugly head sometime
                                           26   in the future”); Ex. 26 (new attention focused on Rockstar
                                                “largely because it gives the appearance that three leading
                                           27   competitors to Android are teaming up against it”); Ex. 27
                                                (further detailing Apple’s anti-Android litigation campaign).
                                           28
                                                                           EXHIBIT 10
                                                                                    19
                                                                            Page 63
                                                  Case 4:13-cv-05933-CW
                                          Case 8:20-cv-00702-JVS-ADS     Document
                                                                      Document     58 Filed
                                                                               28-11  Filed 07/13/20
                                                                                            04/17/14 Page
                                                                                                     Page 21
                                                                                                          20 of
                                                                                                             of 29
                                                                                                                28 Page ID
                                                                               #:587


                                                litigation in this forum.      Electronics For Imaging, Inc., 340 F.3d
                                            1

                                            2   at 1350.   Defendants have purposefully directed activities to

                                            3   residents of this forum in a way which relates materially to the

                                            4   enforcement or defense of the patent, which is sufficient to
                                            5   establish specific jurisdiction.       Avocent Huntsville Corp., 552
                                            6
                                                F.3d at 1338.9
                                            7
                                                III. Jurisdiction under Declaratory Judgment Act
                                            8
                                                     The Declaratory Judgment Act provides, “In a case of actual
                                            9

                                           10   controversy within its jurisdiction, any court of the United

                                                States . . . may declare the rights and other legal relations of
For the Northern District of California




                                           11
    United States District Court




                                           12   any interested party seeking such declaration, whether or not
                                           13
                                                further relief is or could be sought.”         28 U.S.C. § 2201.     The
                                           14
                                                declaratory judgment plaintiff must establish that the “facts
                                           15
                                                alleged under all the circumstances show that there is a
                                           16
                                                substantial controversy between parties having adverse legal
                                           17

                                           18   interests of sufficient immediacy and reality to warrant the

                                           19   issuance of a declaratory judgment.”        Micron Tech., Inc. v. Mosaid

                                           20   Technologies, Inc., 518 F.3d 897, 901 (Fed. Cir. 2008) (citing
                                           21   MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118, 126 (2007)
                                           22
                                                (holding that there was a real and substantial controversy based
                                           23
                                                on threatening letters and public statements showing an “intent to
                                           24
                                                continue an aggressive litigation strategy”)).
                                           25

                                           26        9 Because the Court finds personal jurisdiction over
                                                Defendants is proper, venue is also proper. Trintech Indus., 395
                                           27   F.3d at 1280 (“Venue in a patent action against a corporate
                                                defendant exists wherever there is personal jurisdiction”).
                                           28
                                                                           EXHIBIT 10
                                                                                    20
                                                                            Page 64
                                                  Case 4:13-cv-05933-CW
                                          Case 8:20-cv-00702-JVS-ADS     Document
                                                                      Document     58 Filed
                                                                               28-11  Filed 07/13/20
                                                                                            04/17/14 Page
                                                                                                     Page 22
                                                                                                          21 of
                                                                                                             of 29
                                                                                                                28 Page ID
                                                                               #:588


                                                     Even when declaratory judgment jurisdiction is present,
                                            1

                                            2   courts have some discretion to decline to exercise that

                                            3   jurisdiction.    Wilton v. Seven Falls Co., 515 U.S. 277, 289-90

                                            4   (1995).    In order to decide whether to exercise jurisdiction under
                                            5   the Declaratory Judgment Act, the court “must determine whether
                                            6
                                                hearing the case would serve the objectives for which the
                                            7
                                                Declaratory Judgment Act was created.”         Capo, Inc. v. Dioptics
                                            8
                                                Med. Products, Inc., 387 F.3d 1352, 1355 (Fed. Cir. 2004).            When
                                            9

                                           10   the objectives of the Declaratory Judgment Act are served by the

                                                action, dismissal is rarely proper.        Id.   “There must be well-
For the Northern District of California




                                           11
    United States District Court




                                           12   founded reasons for declining to entertain a declaratory judgment
                                           13   action.”   Id.
                                           14
                                                     The present suit serves the purposes of the Declaratory
                                           15
                                                Judgment Act, which “in patent cases is to provide the allegedly
                                           16
                                                infringing party relief from uncertainty and delay regarding its
                                           17
                                                legal rights.”    Micron Tech., Inc., 518 F.3d at 902.         A real and
                                           18

                                           19   substantial controversy existed when Google filed suit.

                                           20   Defendants had sued a number of Google’s customers, based in part

                                           21

                                           22

                                           23

                                           24

                                           25

                                           26
                                           27

                                           28
                                                                           EXHIBIT 10
                                                                                    21
                                                                            Page 65
                                                  Case 4:13-cv-05933-CW
                                          Case 8:20-cv-00702-JVS-ADS     Document
                                                                      Document     58 Filed
                                                                               28-11  Filed 07/13/20
                                                                                            04/17/14 Page
                                                                                                     Page 23
                                                                                                          22 of
                                                                                                             of 29
                                                                                                                28 Page ID
                                                                               #:589


                                                on their use of the Android platform developed by Google.10
                                            1

                                            2   Defendants did not, however, name Google as a defendant.            This

                                            3   tactic of targeting the customers instead of the manufacturer
                                            4   “infects the competitive environment of the business community
                                            5
                                                with uncertainty and insecurity.”        Electronics for Imaging, Inc.
                                            6
                                                v. Coyle, 394 F.3d 1341, 1346 (Fed. Cir. 2005).          In response to
                                            7
                                                the uncertainty caused by Defendants’ actions, Google filed this
                                            8
                                                declaratory judgment action to “clear the air of infringement
                                            9

                                           10   charges.”   Avocent Huntsville Corp., 552 F.3d at 1329.           That

                                                uncertainty still exists in part because, although Defendants
For the Northern District of California




                                           11
    United States District Court




                                           12   later amended one of the Halloween actions to implicate Google
                                           13
                                                directly, they accused Google of infringing only three of the
                                           14
                                                seven of the patents at issue here.        Case No. 13-0900, Docket
                                           15
                                                No. 19.   Although Defendants recently sought to include the final
                                           16
                                                four other patents in the Texas case, leave to amend has not yet
                                           17

                                           18        10Defendants filed a Statement of Recent Decision calling the
                                                Court’s attention to Microsoft Corp. v. DataTern, Inc., 2013-1184,
                                           19   2014 WL 1327923 (Fed. Cir. Apr. 4, 2014). The Federal Circuit
                                                noted that, although suits against customers do not “automatically
                                           20
                                                give rise to a case or controversy regarding induced
                                           21   infringement,” there is a case or controversy if “there is a
                                                controversy between the patentee and the supplier as to the
                                           22   supplier’s liability for induced or contributory infringement
                                                based on the alleged acts of direct infringement by its
                                           23   customers.” Id. at *2-3. The vast majority of the claims brought
                                                in the Halloween actions appear to be targeted specifically at
                                           24
                                                Android features; the exception is the ‘551 patent, with which it
                                           25   is not clear if Android is specifically involved. It is also not
                                                clear if Defendants approached Google to license the ‘551 patent.
                                           26   See id. at *2. Because the DataTern court had the benefit of
                                                claim charts to discern the details of the patentee’s infringement
                                           27   theories, the Court may revisit the inclusion of the ‘551 patent
                                                at a later date.
                                           28
                                                                           EXHIBIT 10
                                                                                    22
                                                                            Page 66
                                                  Case 4:13-cv-05933-CW
                                          Case 8:20-cv-00702-JVS-ADS     Document
                                                                      Document     58 Filed
                                                                               28-11  Filed 07/13/20
                                                                                            04/17/14 Page
                                                                                                     Page 24
                                                                                                          23 of
                                                                                                             of 29
                                                                                                                28 Page ID
                                                                               #:590


                                                been granted.     Case No. 13-0900, Docket Nos. 45-46.        Because the
                                            1

                                            2   patent owners failed to “grasp the nettle and sue,” Google was

                                            3   justified in bringing the present action.         Electronics for

                                            4   Imaging, Inc., 394 F.3d at 1346.
                                            5   IV.   Motion to Transfer
                                            6         A.    First-to-File Rule
                                            7
                                                      When cases between the same parties raising the same issues
                                            8
                                                are pending in two or more federal districts, the general rule is
                                            9
                                                to favor the forum of the first-filed action, regardless of
                                           10
                                                whether it is a declaratory judgment action.          Micron Tech., Inc.,
For the Northern District of California




                                           11
                                                518 F.3d at 904.     The court of the actual first-filed case should
    United States District Court




                                           12

                                           13   rule on motions to dismiss or transfer based on exceptions to the

                                           14   first-to-file rule or on the convenience factors.           See id.   The
                                           15
                                                parties dispute which is the first-filed action.          Google argues
                                           16
                                                that the first-filed action is the present suit, which was filed
                                           17
                                                before Google faced charges in the Eastern District of Texas due
                                           18
                                                to Defendants’ New Year’s Eve amendment.         Defendants argue that
                                           19
                                           20   the Halloween actions themselves constituted the first-filed

                                           21   suits.     Defendants’ Motion to Dismiss at 5, 19-24.        Although the

                                           22   Halloween actions did not name Google specifically, Defendants
                                           23   contend that they should be considered first-filed suits against
                                           24
                                                Google because they involved “substantially the same” parties as
                                           25
                                                those implicated here.      Id. (citing Futurewei Techs., Inc. v.
                                           26
                                                Acacia Research Corp, 737 F.3d 704, 706 (Fed. Cir. 2013)).
                                           27
                                                However, the present situation is not equivalent to the
                                           28
                                                                           EXHIBIT 10
                                                                                    23
                                                                            Page 67
                                                  Case 4:13-cv-05933-CW
                                          Case 8:20-cv-00702-JVS-ADS     Document
                                                                      Document     58 Filed
                                                                               28-11  Filed 07/13/20
                                                                                            04/17/14 Page
                                                                                                     Page 25
                                                                                                          24 of
                                                                                                             of 29
                                                                                                                28 Page ID
                                                                               #:591


                                                “substantially similar” parties that were implicated in Futurewei,
                                            1

                                            2   which were a patent owner, its exclusive licensee, and the

                                            3   licensee’s wholly-owned subsidiary/assignee.          Id. at 705-06.     By

                                            4   contrast, the relationship between Google and the Halloween
                                            5   defendants is one of manufacturer and customer.          Google and the
                                            6
                                                Halloween defendants are not in privity.         Cf. Microchip Tech, Inc.
                                            7
                                                v. United Module Corp., 2011 WL 2669627, at *3 (N.D. Cal.)
                                            8
                                                (“similar” parties were parent and its wholly-owned subsidiary).
                                            9

                                           10        Even if the parties were substantially similar in the

                                                Halloween actions and this one, the customer-suit exception to the
For the Northern District of California




                                           11
    United States District Court




                                           12   first-to-file rule would apply.       Codex Corp v. Milgo Elec. Corp,
                                           13   553 F.2d 735, 737 (1st Cir. 1977) (“an exception to the first-
                                           14
                                                filed rule has developed in patent litigation where the earlier
                                           15
                                                action is an infringement suit against a mere customer and the
                                           16
                                                later suit is a declaratory judgment action brought by the
                                           17
                                                manufacturer of the accused devices”).         Because the determination
                                           18

                                           19   of the infringement issues here would likely be dispositive of the

                                           20   other cases, and the manufacturer presumably has a greater

                                           21   interest in defending against charges of patent infringement than
                                           22   the customers, the present suit takes precedence.           Kahn v. Gen.
                                           23
                                                Motors Corp., 889 F.2d 1078, 1081 (Fed. Cir. 1989); Cf.
                                           24
                                                ContentGuard Holdings, Inc. v. Google, Inc., Case No. 14-0061
                                           25
                                                (E.D. Tex.), Docket No. 37, at 6.
                                           26
                                                     B.    Convenience Factors
                                           27

                                           28        The Court could make an exception to the general rule giving
                                                                           EXHIBIT 10
                                                                                    24
                                                                            Page 68
                                                  Case 4:13-cv-05933-CW
                                          Case 8:20-cv-00702-JVS-ADS     Document
                                                                      Document     58 Filed
                                                                               28-11  Filed 07/13/20
                                                                                            04/17/14 Page
                                                                                                     Page 26
                                                                                                          25 of
                                                                                                             of 29
                                                                                                                28 Page ID
                                                                               #:592


                                                preference the first-filed case if doing so would be “in the
                                            1

                                            2   interest of justice or expediency, as in any issue of choice of

                                            3   forum.”     Micron Tech., Inc., 518 F.3d at 904.       To resolve disputes

                                            4   of “competing forum interests” between accused infringers and
                                            5   patent holders, the court may consider the “convenience factors”
                                            6
                                                under the transfer analysis of 28 U.S.C. § 1404(a), including: the
                                            7
                                                convenience and availability of witnesses, the absence of
                                            8
                                                jurisdiction over all necessary or desirable parties, the
                                            9

                                           10   possibility of consolidation with related litigation, and

                                                considerations relating to the interests of justice.           Id. at 902-
For the Northern District of California




                                           11
    United States District Court




                                           12   05.   See Reflex Packaging, Inc. v. Audio Video Color Corp., 2013
                                           13   WL 5568345, at *2 (N.D. Cal.) (listing additional transfer
                                           14
                                                factors).
                                           15
                                                            1.    Convenience and availability of witnesses
                                           16
                                                      The convenience and availability of witnesses is “probably
                                           17
                                                the single most important factor” in the transfer analysis.              In re
                                           18
                                                Genentech, Inc., 566 F.3d 1338, 1343 (Fed. Cir. 2009).            This
                                           19
                                           20   factor favors California because Google’s Android products, the

                                           21   target of this infringement action, were designed and created
                                           22   here.     Many of the witnesses who can testify to the design and
                                           23
                                                development of the accused Android platform’s features reside near
                                           24
                                                Google’s headquarters in Mountain View, California.           Dubey Decl.
                                           25
                                                ¶¶ 3-8.     Other witnesses, such as the inventors of the patents-in-
                                           26
                                                suit, are likely to be in Canada.        Defendants do not name any
                                           27

                                           28   witnesses in Texas essential to the suit.
                                                                           EXHIBIT 10
                                                                                    25
                                                                            Page 69
                                                  Case 4:13-cv-05933-CW
                                          Case 8:20-cv-00702-JVS-ADS     Document
                                                                      Document     58 Filed
                                                                               28-11  Filed 07/13/20
                                                                                            04/17/14 Page
                                                                                                     Page 27
                                                                                                          26 of
                                                                                                             of 29
                                                                                                                28 Page ID
                                                                               #:593


                                                           2.    Jurisdiction over parties to this action and
                                            1
                                                                 possibility of consolidation with related
                                            2                    litigation

                                            3        Defendants argue that this Court lacks jurisdiction over some

                                            4   of the customer defendants to the Halloween actions in Texas.
                                            5   Defendants contend those customers necessarily would be
                                            6
                                                indispensable parties to this litigation because their rights in
                                            7
                                                the patents-in-suit are at play.       However, those parties are not
                                            8
                                                essential to resolution of claims between Defendants and Google.
                                            9

                                           10   It cannot be said that any customer who uses the technology at

                                                issue is an indispensable party.
For the Northern District of California




                                           11
    United States District Court




                                           12        The Halloween actions might not and need not be transferred
                                           13   here.11   They might be stayed in Texas and be reopened upon
                                           14
                                                completion of this suit, which likely will resolve some of the
                                           15
                                                infringement issues there.       If the Texas actions are transferred
                                           16
                                                here, they can be consolidated with this case at least for
                                           17

                                           18   pretrial purposes.

                                           19              3.    Other factors

                                           20        Other factors that may be considered include: the plaintiff’s

                                           21   choice of forum, the convenience of the parties, the ease of
                                           22   access to the evidence, the familiarity of each forum with the
                                           23
                                                applicable law, the local interest in the controversy, the
                                           24

                                           25

                                           26
                                                     11In each of the remaining Halloween actions, the defendant
                                           27   has filed a motion to stay or, in the alternative, to transfer the
                                                case to this district. See Docket Nos. 46, 48, 50-51, 55.
                                           28
                                                                           EXHIBIT 10
                                                                                    26
                                                                            Page 70
                                                  Case 4:13-cv-05933-CW
                                          Case 8:20-cv-00702-JVS-ADS     Document
                                                                      Document     58 Filed
                                                                               28-11  Filed 07/13/20
                                                                                            04/17/14 Page
                                                                                                     Page 28
                                                                                                          27 of
                                                                                                             of 29
                                                                                                                28 Page ID
                                                                               #:594


                                                relative court congestion, and the interests of justice.            Reflex
                                            1

                                            2   Packaging, Inc., 2013 WL 5568345, at *2.

                                            3        Defendants argue that they are the true plaintiffs and

                                            4   accordingly, their choice of forum should take precedence.            The
                                            5   Court finds this factor at best to favor Defendants only slightly
                                            6
                                                because each side accuses the other of forum shopping.            Indeed,
                                            7
                                                Defendants have not identified any witnesses residing in Texas,
                                            8
                                                their primary operations and headquarters are in Canada, and they
                                            9

                                           10   admit that many of the inventors of the patents-in-suit were

                                                listed at least years ago as being from Canada.          Defendants’
For the Northern District of California




                                           11
    United States District Court




                                           12   argument of their own convenience is similarly attenuated because,
                                           13   again, their operations appear to be based in Canada, not Texas.
                                           14
                                                     The Northern District of California has the greater interest
                                           15
                                                in this litigation because the claims here will “call into
                                           16
                                                question the work and reputation of several individuals residing
                                           17
                                                in or conducting business in this community.”          In re Hoffman-La
                                           18

                                           19   Roche, 587 F.3d 1333, 1336 (Fed. Cir. 2009).          Courts in the

                                           20   Eastern District of Texas have recognized that the “Northern

                                           21   District of California has an interest in protecting intellectual
                                           22   property rights that stem from research and development in Silicon
                                           23
                                                Valley.”   Affinity Labs of Texas v. Samsung Elecs. Co., Ltd., 2013
                                           24
                                                WL 5508122, at *3 (E.D. Tex.).       Although Defendants claim to have
                                           25
                                                substantial ties to Texas, their headquarters appear to be in
                                           26
                                           27   Canada.    The interest of the Eastern District of Texas in this

                                           28
                                                                           EXHIBIT 10
                                                                                    27
                                                                            Page 71
                                                  Case 4:13-cv-05933-CW
                                          Case 8:20-cv-00702-JVS-ADS     Document
                                                                      Document     58 Filed
                                                                               28-11  Filed 07/13/20
                                                                                            04/17/14 Page
                                                                                                     Page 29
                                                                                                          28 of
                                                                                                             of 29
                                                                                                                28 Page ID
                                                                               #:595


                                                controversy is therefore outweighed by the compelling interests in
                                            1

                                            2   California.

                                            3        The remaining factors are either neutral or favor Google.

                                            4   Because Google, the accused infringer, resides in California, much
                                            5   of the evidence is here.      Some of the evidence may be in Canada or
                                            6
                                                other states; however, that does not make Texas the more
                                            7
                                                convenient forum.     Each forum is familiar with patent law, and
                                            8
                                                both have similar court congestion and time to trial.           All of the
                                            9

                                           10   cases are in early stages.

                                                     On balance, the factors do not weigh in favor of transferring
For the Northern District of California




                                           11
    United States District Court




                                           12   the action to the Eastern District of Texas.
                                           13                                    CONCLUSION
                                           14
                                                     The motion to dismiss or transfer is DENIED.
                                           15
                                                     IT IS SO ORDERED.
                                           16

                                           17
                                                Dated: 04/17/2014
                                           18
                                                                                       CLAUDIA WILKEN
                                           19                                          United States District Judge

                                           20

                                           21

                                           22

                                           23

                                           24

                                           25

                                           26
                                           27

                                           28
                                                                           EXHIBIT 10
                                                                                    28
                                                                            Page 72
